Thomson, J.
The Colorado Fuel & Iron Company has attempted an appeal to this court from a judgment dismissing an action against it and awarding the costs against its adversary. The judgment was in its favor. Nothing was adjudged against it. From such a judgment there can be no appeal by it. The question which it seeks to raise can not be considered in this proceeding. It can bring the case here only by writ of error.' — Hall v. Pay Rock C. M. Co., 6 Colo. 81; Harvey v. Traveler’s Ins. Co., 18 Colo. 354; Fischer v. Hanna, 21 Colo. 9; Booth v. Water Co., 9 Colo. App. 495.
The appeal will be dismissed, and the action will be entered as pending on writ of error.

Dismissed.